Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Massey on 3/16/2022.

The application has been amended as follows: 
Claims 11, 19, 20, 21, 24, 25 are cancelled.
Claim 12 is replaced with the following:
A method for protecting a lunar material, the method comprising:
locating the lunar material within a gemstone, comprising:
forming an opening in the gemstone that extends from an exterior surface of the gemstone to an interior space within the gemstone, wherein the opening is circumferentially closed by the gemstone, 
inserting the lunar material through the opening into the interior space of the gemstone after forming an opening; and
encapsulating the lunar material within the gemstone by sealing the opening of the gemstone with a sealing material such that the sealing material seals the interior space from the exterior surface and the lunar material is physically isolated within the interior space; 

wherein the lunar material has a maximum dimension of less than or equal 1.0mm.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner notes that claim 12 is considered the method for creating the allowed device of applicant’s parent case, patent 10736388, claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677